Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jeannie Boettler on 06/01/2022.

The application has been amended as follows: 

Claim 1.  An in vitro method for determining the concentration of 25- hydroxyvitamin D without interference by 24,25-dihydroxyvitamin D3, the method comprising the steps of: 
a) providing a sample obtained from a subject comprising a vitamin D compound bound to vitamin D-binding protein, 
b) mixing the sample (1) with a first binding agent binding to 24,25-dihydroxyvitamin D3, thereby forming a complex between the first binding agent and 24,25-dihydroxyvitamin D3; (2) with a second binding agent binding to 25-hydroxyvitamin D, thereby forming a complex between the second binding agent and 25-hydroxyvitamin D, wherein Kd(first binding agent)/Kd(second binding agent) is 10 or less, wherein Kd(first binding agent) is the affinity of the first binding agent for 24,25-dihydroxyvitamin D3 and Kd(second binding agent) is the affinity of the second binding agent for 25-hydroxyvitamin D3, and wherein the first binding agent blocks binding of 24,25-dihydroxyvitamin D3 to the second binding agent; and 
c) measuring the complex formed in (b2), thereby determining the concentration of 25- hydroxyvitamin D without interference by 24,25-dihydroxyvitamin D3, wherein the first and second binding agents are different antibodies, wherein the sample is mixed with the first binding agent before mixing the sample with the second binding agent and wherein the first binding agent has no significant crossreactivity to 25-hydroxyvitamin D.
Claim 8. Canceled.
Claim 11. Canceled.
Claim 13. Canceled.
Claim 15. The method according to claim 1, wherein the first binding agent is a monoclonal antibody binding to 24,25-dihydroxyvitamin D3 or a functionally active part of the monoclonal antibody and the second binding agent is a monoclonal antibody binding to 25- hydroxyvitamin D or a functionally active part of the monoclonal antibody.
Claim 16. The method according to claim 1, wherein the first binding agent is a monoclonal antibody binding to 24,25-dihdroxyvitamin D3 or a functionally active part of the monoclonal antibody.
Claim 19. Canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635